           Case 1:20-cv-06656-CM Document 4 Filed 08/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KAI KANG,

                                 Plaintiff,
                                                                      20-CV-6656 (CM)

                                                      ORDER DIRECTING PAYMENT OF FEES
                     -against-
                                                        OR AMENDED IFP APPLICATION
 CHASE,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff brings this action pro se, seeking to proceed without prepayment of fees, that is,

in forma pauperis (“IFP”). For the reasons discussed below, within thirty days of the date of this

order, Plaintiff must either pay the $400.00 in fees that are required to file a civil action in this

Court or submit an amended IFP application.

        To proceed with a civil action in this Court, a plaintiff must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed

without prepayment of fees, submit an IFP application. See 28 U.S.C. §§ 1914, 1915.

        Plaintiff submitted an IFP application, but his responses do not establish that he is unable

to pay the filing fees. According to the IFP application, Plaintiff has no sources of income, no

resources, no expenses, and no debts. In response to the question about how he supports himself,

Plaintiff wrote simply, “Non-resident.” (ECF 1 at 2.) Because Plaintiff fails to provide

information on how he pays for his living expenses, the Court is unable to conclude that he does

not have sufficient funds to pay the relevant fees for this action.

        Accordingly, within thirty days of the date of this order, Plaintiff must either pay the

$400.00 in fees to commence this action or complete and submit the attached amended IFP
           Case 1:20-cv-06656-CM Document 4 Filed 08/21/20 Page 2 of 2




application in which he must fully disclose his financial status by fully answering all of the

application’s questions. If Plaintiff submits the amended IFP application, it should be labeled

with docket number 1:20-CV-6656 (CM), and address the deficiencies indicated above by

providing facts to explain how he supports himself and to establish that he is unable to pay the

filing fees. If the Court grants the amended IFP application, Plaintiff will be permitted to proceed

without prepayment of fees. See 28 U.S.C. § 1915(a)(1). If the Court finds that Plaintiff

possesses the funds to pay the relevant fees, he may be required to pay them.

        Plaintiff has consented to electronic service of Court documents. (ECF 3.) No summons

shall issue at this time. If Plaintiff complies with this order, this action shall be processed in

accordance with the procedures of the Clerk’s Office. If Plaintiff fails to comply with this order

within the time allowed, the Court will dismiss this action.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

        SO ORDERED.

 Dated:    August 20, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   2
